Citation Nr: 9920581	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.  

2. Whether the veteran timely appealed the denial of service 
connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to May 1995.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied the benefits sought.  The veteran filed 
a timely appeal with respect to the issue of entitlement to 
an evaluation in excess of 10 percent for a left knee 
disorder.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  The issue of 
entitlement to service connection for a low back disorder, 
claimed as secondary to the service-connected left knee 
disorder will be addressed in the Remand portion of this 
decision.  

In his statement dated in Mach 1998, the veteran claimed 
service connection for manic depression, hypertension, and a 
bilateral foot disability.  These issues are not 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).  Nor 
have the been developed or certified  for appeal.  See 38 
U.S.C.A.§ 7105 (West 1991).  Accordingly, they are referred 
to the RO for all action deemed necessary.


FINDINGS OF FACT

1.  All relevant evidence with respect to the issue of 
entitlement to an evaluation in excess of 10 percent for a 
left knee disorder has been obtained by the RO.  

2.  The veteran's left knee disorder is shown to be 
productive of not more than slight recurrent subluxation and 
lateral instability or pain on use.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony, and 
other personal statements by the veteran attesting to the 
severity of his left knee disorder.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with the present appeal.  Parenthetically, it 
should be noted that the veteran was scheduled for a special 
VA orthopedic examination on January 17, 1998, but failed to 
report; nor did he request that the examination be 
rescheduled.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  See also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The veteran was initially granted service connection for a 
left knee disorder, characterized at the time as residuals of 
a left knee injury, by a rating decision of October 1995.  A 
10 percent evaluation was assigned, effective from May 10, 
1995.  This 10 percent rating was based upon objective 
medical evidence showing painful motion or slight recurrent 
subluxation or lateral instability of the knee.  At the time, 
the veteran had a full range of motion in his left knee, and 
did not show any evidence of atrophy in the left thigh or 
calf muscles.  Further, no deformity, instability, or 
effusion was noted, but the veteran did ambulate with a 
variable limp secondary to claimed left knee pain.  The 
veteran claimed that he had been advised that he had 
arthritis in his left knee, but arthritis was not noted in 
the July 1995 rating examination.  

The veteran filed a claim for an increased evaluation in 
September 1996, in which he maintained that his knee had 
given out that month and that his knee had been placed in an 
immobilizer.  Contemporaneous clinical treatment records 
dating from November 1994 through March 1998 show that the 
veteran complained of having twisted his knee on several 
occasions, and that he was treated with crutches and a knee 
brace in September 1996 following one such incident.  This 
incident appears to be that referred to in his claim of 
September 1996, and the records reflect that his knee was 
placed in an immobilizer at that time.  The record shows that 
he was to wear the knee brace and use crutches until he was 
able to bear weight comfortably, and that he was not to 
engage in sports for three to four weeks.  On examination, 
his knee was non-edematous, and no erythema, warmth, or 
laxity were found although there was diffuse tenderness.  The 
veteran had a full range of motion in his knee, from 0 to 135 
degrees.  He was scheduled to undergo a VA rating examination 
in November 1996, but failed to report at the appointed time.  

The contemporaneous treatment records generally show that the 
veteran complained of chronic left knee pain throughout this 
period.  A treatment note dated in July 1997 indicates that 
the veteran reported knee problems and pointed out his limp 
to the treating physician.  However, the treating physician 
noted that when the veteran was no longer aware that he was 
being observed, he took notice of his gait and found that the 
limp was no longer noticeable.  This led the treating 
physician to conclude that the veteran may have been 
exaggerating the extent of his physical impairment.  An 
additional treatment note of July 1997 shows that the veteran 
did not experience any effusion, but did have crepitus in his 
left knee.  

In December 1997, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
his left knee pain was of such severity that it would 
occasionally interfere with his sleeping.  He stated that the 
pain would occasionally become so severe that he would have 
to stop what he was doing and sit down.  He also indicated 
that his knee would swell at times.  According to the 
veteran, he experienced daily crepitus, and he reported that 
his knee would feel as if it was often about to give way, but 
that it did not.  The veteran also indicated that that last 
rating examination he was afforded had been in July 1995, and 
that he felt that his symptomatology had become worse.  He 
stated that the only time his knee had given out was in 
September 1996, and that he no longer used a knee 
immobilizer.  He also reported working at two different jobs, 
in the morning and in the evening.  

The records show that the veteran was seen once again for 
knee pain in February 1998.  He was found to have pain around 
the patella, and on examination was found to have no 
effusion, no joint line tenderness, but some mild patellar 
facet tenderness.  He was shown to have patellofemoral grind, 
but his anterior, posterior, medial and lateral cruciate 
ligaments were all found to be stable.  X-rays were within 
normal limits, and he was diagnosed with focal chondromalacia 
of the left knee.  In addition, his gait was normal, and he 
had negative McMurray's sign and Lachman's test.  An MRI 
examination confirmed the diagnosis of mild chondromalacia of 
the lateral patellar facet, but also noted minimal 
patellofemoral effusion and small lateral compartment 
effusion.

The Board has evaluated the above-discussed evidence, and 
concludes that the preponderance of the evidence is against 
assignment of an evaluation in excess of 10 percent for the 
veteran's left knee disorder.  In the present case, the 
veteran has alleged that his left knee disorder has become 
progressively worse over time.  The Board notes that he was 
scheduled to report for a VA rating examination in November 
1996 and January 1998, but failed to report for either.  No 
reason for his failure to report was indicated.  38 C.F.R. 
§ 3.655 (1998) provides, in pertinent part, that in 
situations in which a claimant fails to report for an 
examination without good cause shown, that claim shall be 
based on the evidence of record.  Accordingly, the Board 
finds that as the veteran failed to report for his scheduled 
rating examination in November 1996, his claim will be 
decided on the evidence of record, and that it is not 
required to remand this issue back to the RO for further 
development.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 10 
percent evaluation is assigned for slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is contemplated for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  The 
current medical evidence fails to show that the veteran 
currently experiences any subluxation or lateral instability, 
but that his present complaints appear to involve varying 
degrees of chronic knee pain.  The veteran has consistently 
been shown to have full range of motion in his left knee, and 
arthritis has not been shown.  The latest MRI examination of 
February 1998 shows that he has mild chondromalacia in his 
left knee and also shows that he had minimal effusion.  No 
other symptomatology was noted.  See Francisco, supra.  

The Board also notes the observations of the veteran's 
treating physician, who in July 1997, found that the 
veteran's limp became unnoticeable when he was unaware that 
he was being observed.  The physician offered the opinion 
that the veteran likely exaggerated his symptomatology.  In 
any event, there does not appear to be a basis for assignment 
of an evaluation in excess of 10 percent for the veteran's 
left knee disorder under Diagnostic Code 5257 on a schedular 
basis.  The available medical evidence does not objectively 
show impairment to the degree of severity as reported by the 
veteran.  Moreover, because pain on use has been taken into 
consideration in the decision to award a 10 percent 
evaluation for the veteran's left knee disorder, assignment 
of a higher rating based on pain on use or functional 
impairment resulting therefrom is not for consideration.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  In sum, the Board 
finds that an evaluation in excess of 10 percent for the 
veteran's left knee disorder is not warranted given the 
objective medical evidence of record.  

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998).  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Here there has been no showing that the 
disability under consideration, a left knee disorder, has 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The Board notes that the 
veteran reported working at two jobs in his December 1997 
hearing.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change in the future, he may 
of course, apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present however, 
the Board finds no basis upon which to grant an increased 
rating for the veteran's left knee disorder.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is denied.  


REMAND

Preliminary review indicates that there is a question as to 
whether the veteran's substantive appeal with respect to his 
low back disability was timely submitted.  See 38 C.F.R. 
§§ 20.202, 20.203 (1998).  In this regard, the Board observes 
that in September 1997, the veteran raised the issue of 
service connection for a low back disorder during the 
pendency of his appeal of the issue of entitlement to an 
evaluation in excess of 10 percent for his left knee 
disorder.  

The record shows that service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disorder was initially denied by a rating decision in 
November 1997.  A Supplemental Statement of the Case was 
issued shortly thereafter in November 1997, but the veteran 
was apparently not informed of the November 1997 rating 
decision until January 1998.  Prior to this, he had provided 
testimony at a December 1997 hearing at the RO in which he 
advanced contentions regarding service connection for his low 
back disorder.  

After notice of the November 1997 rating decision was sent in 
January 1998, the veteran submitted a statement dated in 
February 1998 regarding his claim for service connection for 
a low back disorder.  A Supplemental Statement of the Case 
addressing the issue of service connection for a low back 
disorder was issued in December 1998.  A statement by the 
veteran's representative issued in lieu of a VA Form 646 was 
provided in April 1999, some four months after the 
Supplemental Statement of the Case was issued. This raises 
the issue as to whether a timely Substantive Appeal has been 
received with respect to the issue of service connection for 
a low back disorder.  

However, the RO has not addressed the matter of whether the 
veteran has filed a timely or adequate Substantive Appeal 
with respect to the issue of service connection for a low 
back disorder, claimed as secondary to a service-connected 
left knee disorder.  In addition, due process considerations, 
in the Board's opinion, dictate that the veteran be appraised 
of any change in the Board's construction of the issue on 
appeal, and be permitted to offer any evidence and argument 
to that revised issue.  See Marsh v. West, 11 Vet. App. 468 
(1998); see also 38 C.F.R. § 20.101(c) ("All claimants have 
the right to appeal a determination made by the agency of 
original jurisdiction that the Board does not have 
jurisdictional authority to review a particular issue.  This 
includes questions relating to the timely filing and adequacy 
of the Notice of Disagreement and the Substantive Appeal.")  

Therefore, in order the give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

The RO should address the issue of 
whether the veteran has submitted a 
timely or adequate Substantive Appeal to 
the November 1997 rating decision which 
denied service connection for a low back 
disorder, claimed as secondary to a 
service-connected left knee disorder.  If 
the decision is adverse to the veteran, 
he should be notified of the decision in 
a Supplemental Statement of the Case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further action.  

The purpose of this REMAND is to obtain additional 
development and to ensure that the veteran's due process 
rights are protected.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

